Citation Nr: 1600894	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to a total disability rating for compensation purpose based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970, with an additional period of active duty service from May 1963 to March 1965 under conditions other than honorable.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated October 2008 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a preliminary matter, the RO provided the Veteran with two additional VA examinations in November 2013, but did not issue a supplemental statement of the case in which it considered this evidence obtained pursuant to its own development.  However, in a May 2014 written correspondence, the Veteran's former attorney expressly waived RO consideration of this evidence.  Accordingly, the Board will consider the November 2013 VA examination reports.  See 38 C.F.R. § 20.1304(c) (2015).

In May 2009, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU), which was denied in a March 2010 rating decision.  Although the Veteran did not perfect an appeal of the March 2010 rating decision, a claim of entitlement to TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Throughout the appeal period, the Veteran asserted that he has been unemployable due to his service-connected PTSD.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned increased rating claims, and therefore, has been added to the title page. 

The issue of entitlement to service connection for residuals of a head injury is addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of the maximum schedular rating for bilateral tinnitus, and his symptoms of tinnitus do not present such an unusual disability picture as to render the assigned schedular rating inadequate. 

2.  Manifestations of the Veteran's service-connected posttraumatic stress disorder (PTSD) include intrusive thoughts and images, anxiety, irritability, anger, social isolation, avoidance, mood swings, watchfulness, suspiciousness, jumpiness, hyperarousal, intimacy problems, chronic sleep impairment, mild memory loss, distractibility, difficulty concentrating, racing thoughts, restricted range of affect, and detachment or estrangement from others, resulting in occupational and social impairment with deficiencies in most areas.   

3.  Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).

2.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO's November 2007 and July 2008 letters to the Veteran contained the requisite notice.  See id.  Moreover, the June 2010 statement of the case set forth the relevant diagnostic codes for evaluating the disabilities at issue.  Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran was provided VA examinations in January 2009 and November 2013.  The examiners reviewed the evidence of record, considered the Veteran's statements, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria.  Thus, the Board finds that the Veteran has received adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Initial Rating for Tinnitus

In a May 2009 rating decision, service connection was granted for tinnitus, and a 10 percent disability rating was assigned, effective November 14, 2008.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected tinnitus.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Pursuant to Diagnostic Code 6260, a 10 percent disability rating is warranted for recurrent tinnitus, whether it is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As the Veteran is currently in receipt of the maximum schedular rating for tinnitus, there is no legal basis upon which to award a higher schedular rating.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  During a November 2015 hearing before the Board, the Veteran testified that his tinnitus was manifested by sporadic ringing in the ears.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experience is congruent with the disability picture represented by the maximum 10 percent schedular rating for tinnitus.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's tinnitus a rating in excess of 10 percent, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

II.  Initial Rating for PTSD

In a May 2009 rating decision, service connection was granted for PTSD, to which a 50 percent disability rating was assigned, effective November 14, 2008.  In a June 2010 rating decision, the RO changed the effective date for the grant of service connection for PTSD to June 4, 2008.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned to his PTSD.

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

In evaluating the evidence, the Board will also consider the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, 8 Vet. App. at 242.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   

A December 2008 VA treatment record indicates that the Veteran reported symptoms of depression, nightmares, flashbacks, and intrusive thoughts about Vietnam.  He also reported seeing shadows and dead people, hearing voices, and being "under a lot of stress."  The Veteran stated that although he worked in landscape design, he was "broke" and living with his first ex-wife.  The treatment provider noted that the Veteran was hyperverbal, displayed racing thoughts, had pressured and circumstantial speech, and exhibited poor insight and judgment.  The Veteran denied any suicidal or homicidal ideation and indicated that he was independent with activities of daily living.  The diagnoses were PTSD and bipolar disorder.  A GAF score of 35 was assigned.

A December 2008 VA treatment record indicates that the Veteran reported symptoms of insomnia.  He denied any hallucinations or suicidal or homicidal ideations.  The Veteran stated that his leisure activities included caring for his service dog, making stone artwork, and writing a children's book.  The treatment provider noted that the Veteran was hyperverbal and euphoric.  The diagnoses were PTSD and bipolar disorder.  A GAF score of 45 was assigned.

During a January 2009 VA examination, the Veteran reported symptoms of depressed mood with periods of increased energy and lack of sleep.  He also endorsed symptoms of nightmares, flashbacks, avoidance, hyperarousal, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, sleeplessness, difficulty concentrating, exaggerated startle response, racing thoughts, and restricted range of affect.   The Veteran reported inconsistent eating and sleeping patterns and difficulty sustaining interpersonal or romantic relationships, as well as his role as a father.  He stated that although he worked full-time as an artist, he was financially unstable and living in his van much of the time.  He reported making friends with some of his clients; however, he indicated that his closest relationship was with his dog.  With regard to leisure activities, the Veteran reported attending art shows and walking his dog.  The examiner indicated that the Veteran was easily distracted and exhibited hyperactive psychomotor activity, tangential thought process, and rapid, hyperverbal speech.  His remote and immediate memory were moderately impaired, and recent memory was mildly impaired.  He denied any history of violence.  The diagnoses were PTSD and bipolar disorder.  The examiner was unable to separate the Veteran's symptoms of PTSD and bipolar disorder, as there was much overlap in symptomatology.  The examiner indicated that the Veteran's psychiatric symptoms resulted in deficiencies in judgment, thinking, mood, family relations, and work.

A November 2009 VA treatment record indicates that the Veteran reported poor sleep.  His mood ranged from depressed to euphoric, and his speech was high volume and pressured.  There was no evidence of delusions, obsessive thoughts, or phobias.  A GAF score of 55 was assigned.

A January 2010 VA treatment record indicates that the Veteran reported continuing to make stone sculptures, which helped him mentally and physically.  He also reported writing a book about his dog.  The diagnoses were PTSD and bipolar disorder.  A GAF score of 65 was assigned.

A March 2010 VA treatment record indicates that the Veteran reported symptoms of anxiety.  He reported making sculptures, walking regularly, and writing a book about his dog.  He also stated that he planned to travel to California to visit friends.  He denied any irritability, hallucinations, delusions, or suicidal or homicidal thoughts.  The diagnoses were bipolar disorder and PTSD.  A GAF score of 70 was assigned.

During a November 2013 VA examination, the Veteran reported symptoms of nightmares, intrusive thoughts and images, anxiety, irritability, anger, social isolation, avoidance, watchfulness, jumpiness, suspiciousness, intimacy problems, chronic sleep impairment, mild memory loss, and detachment from family.  The examiner indicated that the Veteran was hyperverbal, labile, tangential, and easily distracted.  He reported having five adult children, with whom he had no contact because his children refused to communicate with him.  The Veteran denied having any close friends or family.  He stated that his only family was his service dog.  The Veteran reported mood swings ranging from severe depression to happiness with non-productive increased energy.  With regard to leisure activities, the Veteran reported caring for his service dog and writing a book.  He also reported selling his artwork, but denied any steady employment since 1977.  The diagnoses were PTSD and bipolar disorder, with a current episode of hypomania.  It was noted that he Veteran exhibited difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner indicated that VA treatment records revealed a "significant impairment at all levels of functioning."  The examiner characterized the Veteran's symptoms as productive of "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  The examiner further noted that it was not possible to differentiate the portion of occupational and social impairment attributable to each of the Veteran's diagnosed mental disorders due to the significant overlapping symptomatology.  The examiner also provided the following commentary:

Current symptoms severely impair [the] Veteran's interactions, attention and concentration, productivity, and performance at all level of functioning.  The Veteran has not been able to hold a job since 1977, and the difficulties exacerbated as he aged, and with the total lack of [a] consistent support network.  Review of records reveals that PTSD symptoms persist despite [the] Veteran's attempt to be complaint with treatment and continue to prevent him to gain and obtain physical and sedentary employment, even in an environment with few demands and minimal social interactions.

During a November 2015 hearing before the Board, the Veteran testified that he was very emotional, irrational, and sporadic, noting that his "behavior isn't like a regular person."  He testified that he traveled around the country making and selling stone sculptures, but stated that he did not earn a profit.  The Veteran indicated that his artwork served more as a form of emotional and psychological therapy.  He stated that he was unable to maintain steady employment because he was "too sporadic" and his personality did not allow him to work for other people.  The Veteran also reported periods of homelessness.  With the exception of his first ex-wife, the Veteran denied having any relationship with his family, including his five adult children, because he was "too erratic."  He also reported thoughts of suicide, but stated that his service dog prevented him from acting on those thoughts.

The evidence of record establishes that the Veteran's PTSD resulted in symptoms including intrusive thoughts and images, anxiety, irritability, anger, social isolation, avoidance, mood swings, watchfulness, jumpiness, hyperarousal, suspiciousness, intimacy problems, chronic sleep impairment, mild memory loss, distractibility, difficulty concentrating, racing thoughts, restricted range of affect, and detachment or estrangement from others.   GAF scores ranged from 35 to 70, indicating symptoms ranging from mild to major impairment in several areas, such as work, family relationships, judgment, thinking, or mood, and/or impairment in reality testing.

With regard to social impairment, the record reveals that the Veteran reported feelings of detachment and estrangement from others and had difficulty sustaining interpersonal relationships.  He reported some friendships, but denied having a relationship with his family, including his five adult children.  The Veteran indicated that his closest relationship was with his dog and reportedly spent most of his time creating stone artwork, writing a book, and caring for his dog. 

With regard to occupational impairment, the record shows that although the Veteran sold some of his artwork, he did not earn enough to support himself and has not maintained steady employment since 1977.  Throughout the pendency of this appeal, the Veteran experienced significant financial difficulties and periods of homelessness.  The Veteran's psychiatric symptoms resulted in impaired short and long-term memory, difficulty concentrating, poor insight and judgment, impaired thinking, decreased productivity, difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  

Based on the foregoing, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is warranted.  See id.  The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment for any distinct period on appeal, as the record shows that throughout the appeal period, the Veteran was able to maintain some social relationships, perform activities of daily living, care for his dog, and create and sell some of his artwork.  Thus, a 100 percent schedular rating is not warranted.  See id.; see also Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The Board has also considered whether referral for extraschedular consideration is warranted.  However, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the Veteran's PTSD has been manifested by intrusive thoughts and images, anxiety, irritability, anger, social isolation, avoidance, mood swings, watchfulness, jumpiness, hyperarousal, suspiciousness, intimacy problems, chronic sleep impairment, mild memory loss, distractibility, difficulty concentrating, racing thoughts, restricted range of affect, and detachment or estrangement from others, resulting in occupational and social impairment with deficiencies in most areas.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 70 percent schedular rating.  See 38 C.F.R. § 3.321(b).

Additionally, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected disability, and therefore, referral for extraschedular consideration based on the combined effect of multiple service-connected conditions is not warranted.   See Johnson, 762 F.3d at 1366.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD a rating in excess of 70 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

III.  Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD, which, as determined above, is rated as 70 percent disabling, and tinnitus, which is rated as 10 percent disabling.  Thus, the minimum schedular criteria for TDIU have been met.

The evidence of record demonstrates that the highest level of education attained by the Veteran is a general education development (GED) diploma.  Since 1977, the Veteran worked as a self-employed artist.  Throughout the appeal period, the record shows that the Veteran was not able to support himself from the sale of his artwork and experienced financial instability and periods of homelessness.  As found above, the Veteran's PTSD symptoms have resulted in impaired short and long-term memory, difficulty concentrating, poor insight and judgment, impaired thinking, decreased productivity, difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  Moreover, the November 2013 VA examiner opined that the Veteran's PTSD symptoms prevented him from maintaining physical or sedentary employment, even in an environment with few demands and minimal social interactions.  Accordingly, the Board finds that TDIU is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for residuals of an in-service head injury he sustained while serving in Vietnam.  In written correspondences received in August 2011 and October 2011, the Veteran asserted that he believed that the head injury caused his current symptoms of dementia, loss of vision, and loss of body control.  Additionally, the VA treatment records indicate that the Veteran expressed his belief that the in-service head injury caused his current symptoms of headaches and ear pain.  

Service treatment records reveal that in April 1969, the Veteran returned from the field in Vietnam complaining of tinnitus in both ears and numbness of the right ear after being in close proximity to exploding artillery rounds.  A physical examination revealed a tympanic membrane perforation with trace bleeding and a clot attached to the middle of the right eardrum.  A service treatment record dated the following day indicates that the Veteran also sustained a concussion.

In November 2013, the Veteran underwent a VA examination to assess the nature and etiology of any residuals of a traumatic brain injury.  During the examination, the Veteran reported being in close proximity to an artillery explosion while serving in Vietnam in 1969.  He was unable to recall specific details about his injuries, but stated that he lost consciousness and was transported to the hospital for further evaluation.  The Veteran reported current symptoms of impaired memory and headaches when he felt anxious or stressed.  The diagnosis was a traumatic brain injury from 1969.  Neuropsychological testing was not performed.  When asked whether the Veteran had any physical, mental, or neurological symptoms attributable to residuals of a traumatic brain injury, the examiner marked "yes," and stated that the Veteran's symptoms were due to PTSD.  The examiner opined that "the condition claimed was at least as likely as not . . . incurred in or caused by the claimed in-service injury, event, or illness."   In support of this, the examiner indicated that "[The] Veteran suffered a [traumatic brain injury] during service where there was [loss of consciousness] - he earned a purple heart due [to] the explosion." 
 
The Board finds that the November 2013 VA examination is inadequate because it not clear what the examiner's opinion is with respect to whether the Veteran has any currently diagnosed residuals of a traumatic brain injury, other than symptoms of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to provide the Veteran with a new VA examination.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether he has any current residuals of a traumatic brain injury, including dementia, headaches, ear pain, loss of vision, and/or loss of body control.

The examiner must review all pertinent records associated with the Veteran's electronic claims file, including the April 1969 service treatment records showing that the Veteran sustained a concussion and ruptured tympanic membrane after being in close proximity to exploding artillery rounds.  The examiner must specify in the examination report that these records have been reviewed.  Any testing that is deemed necessary for an accurate assessment must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

After a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran has any currently diagnosed residuals from the April 1969 concussion / ruptured tympanic membrane.  In doing so, the examiner must specifically consider and discuss the Veteran's claimed symptoms of dementia, headaches, ear pain, loss of vision, and loss of body control.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  Notice scheduling the examination must be sent to the Fort Lauderdale, Florida address provided by the Veteran in an October 2015 written correspondence.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to the address provided by the Veteran in the October 2015 change of address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for residuals of a head injury must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


